—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered February 23, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
Viewing the evidence in a light most favorable to defendant (People v Butts, 72 NY2d 746, 750), we find that no reasonable view of the evidence existed which could have supported the submission of the agency defense to the jury (People v Herring, 83 NY2d 780). Defendant’s conduct throughout the transaction was clearly that of a salesperson. Accordingly, the court’s supplemental instructions to the jury were proper. Concur— Murphy, P. J., Wallach, Rubin and Williams, JJ.